Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Double Patenting
The Double Patenting Rejections will be maintained until suitable terminal disclaimers are submitted to obviate the Double Patenting Rejections.

Claim Objections
The previous claim objections are withdrawn. However, new claim objections are raised to certain claims as set forth below in the following Detailed Action.

35 U.S.C. 103 Rejection
Applicant’s arguments with respect to claim(s) 15-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 3/01/2021 for claim 34 have been fully considered but they are not persuasive. 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1) in view of Hauk .
Applicant asserts the references fail to disclose wherein displaying the first image includes displaying at least one first hotspots visible on the first image, the at least one first hotspots enabling Page 7 of 16Attorney Docket No.: 56752-501C06US access to a separate media element when selected by a viewer of the interactive rotatable 360-degree presentation of the object; and wherein displaying the second image includes displaying, based on the display angle, at least one second hotspots visible on the second image, the at least one second hotspots enabling access to a separate media element when selected by a viewer of the interactive rotatable 360-degree presentation of the object. Examiner respectfully disagrees.
Ramamoorthy at [62, 192-193 and 226] discloses each image of its presentation can have a plurality of hot spots such that each hot spot may be selected by a viewer to access a corresponding separate media file so that its first image may present hot spots for selection by a viewer to access a corresponding separate media files and the second image corresponding to the determined angle of rotation may present hot spots for selection by the viewer to access a corresponding separate media file.
Therefore, the combination of Ramamoorthy, Hauk and Zhang discloses the limitations of claim 34.


DETAILED ACTION
Information Disclosure Statement
Certain items are lined through in the IDS submitted 2/03/2021 because they were already made of record of the Form PTO-892 mailed 1/08/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 15-19, 21, 23-28, 29 and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 9,865,069 in view of Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1) and McIntosh (U.S. Patent Application 2008/0033847 A1). Claims 20 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 9,865,069 in view of Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1), McIntosh (U.S. Patent Application 2008/0033847 A1) and Hauk (U.S. Patent Application Publication 2014/0152806 A1). Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 9,865,069 in view of Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1), McIntosh (U.S. Patent Application 2008/0033847 A1) and Masera et al. (U.S. Patent Application Publication 2003/0103065 A1). Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. 

The following is a claim comparison of claims 15-34 of the instant application and claim 1 of U.S. Patent 9,865,069.
Application No. 17/098,169
U.S. Patent 9,865,069
15. A system for generating an interactive rotatable 360-degree presentation of an object, the system comprising: an interface configured to: 
obtain data describing the object, the data describing the object including  information about a plurality of images of the object to be obtained and converted into the interactive rotatable 360-degree presentation of the object, and additional information about the object; and 












obtain the plurality of images of the object; and 




a processor configured to: resize the plurality of images such that the images are sized and/or oriented for the interactive 360-degree presentation;  

arrange the plurality of images into at least one sequence, the at least one sequence including images from a plurality of viewing angles of the object distributed around 360 degrees, wherein arranging the plurality of images into the at least one sequence includes: selecting at least one image from the plurality of images that corresponds to an exterior view of the object for inclusion in a first sequence of the at least one sequence, and selecting at least one image from the plurality of images that corresponds to a close-up image associated with a feature of the object for inclusion in the at least one sequence; and Page 3 of 8Attorney Docket No.: 56752-501C06US 



















automatically merge the images of the at least one sequence into at least one interactive rotatable 360-degree view of the object, the at least one interactive rotatable 360 degree view comprising at least one of an exterior view of the object and an interior view of the object.


obtaining data describing the object and at least one other object contained in a record including a plurality of data arranged in rows and columns, each row corresponding to a different object, the data including (i) information about a plurality of pre-existing images of the object to be obtained and converted into the interactive rotatable 360-degree presentation of the object, and (ii) additional information about the object, the additional information about the object including at least one of a vehicle make, a vehicle model, a vehicle identification number (VIN), or a vehicle body style, wherein obtaining the data describing the object includes (i) determining which columns of the plurality of data include information about the plurality of pre-existing images of the object to be obtained, (ii) determining which columns of the plurality of data include the additional information about the object, and (iii) determining which row of the plurality of data corresponds to the object by comparing data contained in the columns that include the additional 
automatically obtaining the plurality of pre-existing images of the object from a source separate from the source of the data describing the object, the source of the plurality of pre-existing images of the object being specified by the information about the plurality of pre-existing images of the object, the plurality of pre-existing images being initially arranged in a first sequence; 

automatically resizing the plurality of pre-existing images such that the pre-existing images are of a common size; 

automatically rearranging the plurality of pre-existing images from the first sequence into a second sequence and a third sequence, the second sequence and the third sequence being different from the first sequence and different from each other, the second sequence and the third sequence each including ordered pre-existing images from a plurality of viewing angles of the object substantially evenly distributed around 360 degrees, by (i) determining the order for the pre-existing images based on predetermined information corresponding to the object including a notation describing which images from the plurality of pre-existing images should be included in the second sequence and the third sequence and in which order, (ii) selecting pre-existing images from the plurality of pre-existing images that correspond to an exterior view of the object for inclusion in the second sequence, and (iii) selecting pre-existing images from the plurality of pre-
automatically merging the ordered pre-existing images of the second sequence including exterior images into an exterior 360-degree view of the object; automatically merging the ordered pre-existing images of the second sequence including interior images into an interior 360-degree view of the object; and automatically merging the exterior 360-degree view and the interior 360-degree view into an interactive rotatable 360-degree presentation of the object.

1
17
1
18
1
19
1
extract at least one of the plurality of images from a video file.
1
21
1
22. The system of claim 15, wherein the information about the plurality of images comprises an image uniform resource locator.
1
23
1
24
1
25
1
26
1
27. The system of claim 15, wherein the plurality of images comprises an exterior image of the object, an interior image of the object, and a close-up image of the object.
1
28
1
29
1
30. The system of claim 15, wherein the at least one image from the plurality of images that corresponds to the interior view of the object comprises a panoramic image.
1
31. A computer implemented method, comprising: 



obtaining data describing an object, the data describing the object including information about a plurality of images of the object to be obtained and converted into an interactive rotatable 360-degree presentation of the object; 
























obtaining the plurality of images of the object; 













arranging the plurality of images into at least one sequence, the at least one sequence including ordered images from a plurality of viewing angles of the object distributed around 360 degrees, wherein the ordered images of the at least one sequence includes an exterior image of the object, an interior image of the object, and a close-up image of the object, wherein the ordered images of the at least one sequence are ordered by a viewing angle of the plurality of viewing angles, wherein the close-up image is associated with a feature of the object and accessed when a hotspot is selected by a viewer of the interactive 




































automatically merging the ordered images of the at least one sequence into at least one interactive rotatable 360-degree view of the object, the at least one interactive rotatable 360- degree view including at least one of an exterior view of the object and an interior view of the object.

obtaining data describing the object and at least one other object contained in a record including a plurality of data arranged in rows and columns, each row corresponding to a different object, the data including (i) information about a plurality of pre-existing images of the object to be obtained and converted into the interactive rotatable 360-degree presentation of the object, and (ii) additional information about the object, the additional information about the object including at least one of a vehicle make, a vehicle model, a vehicle identification number (VIN), or a vehicle body style, wherein obtaining the data describing the 
automatically obtaining the plurality of pre-existing images of the object from a source separate from the source of the data describing the object, the source of the plurality of pre-existing images of the object being specified by the information about the plurality of pre-existing images of the object, the plurality of pre-existing images being initially arranged in a first sequence; 
automatically resizing the plurality of pre-existing images such that the pre-existing images are of a common size; 
automatically rearranging the plurality of pre-existing images from the first sequence into a second sequence and a third sequence, the second sequence and the third sequence being different from the first sequence and different from each other, the second sequence and the third sequence each including ordered pre-existing images from a plurality of viewing angles of the object substantially evenly distributed around 360 degrees, by (i) determining the order for the pre-existing images based on predetermined information corresponding to the object including a notation describing which images from the plurality of pre-existing images should be included in the second 
automatically merging the ordered pre-existing images of the second sequence including exterior images into an exterior 360-degree view of the object; automatically merging the ordered pre-existing images of the second sequence including interior images into an interior 360-degree view of the object; and automatically merging the exterior 360-

1
33. The computer-implemented method as in claim 31, wherein arranging the plurality of images comprises: selecting at least one image from the plurality of images that corresponds to the exterior view of the object for inclusion in a first sequence of the at least one sequence, and selecting at least one image from the plurality of images that corresponds to a close-up image of the object for inclusion in a second sequence of the at least one sequence.
1
34.  A system for generating an interactive rotatable 360-degree presentation of an object, the system comprising: an interface configured to: 



obtain data describing the object, the data including information about a plurality of images of the object to be obtained and converted into the interactive rotatable 360-degree presentation of the object; and 
























obtain the plurality of images of the object; and a processor configured to: 




































































automatically merge the plurality of images into at least one interactive rotatable 360- degree view of the object, the at least one interactive rotatable 360 degree view comprising at least one of an exterior view of the object and an interior view of the object; 






display a first image of the plurality of images of the interactive rotatable 360-degree presentation, wherein displaying the first image includes displaying at least one first hotspots visible on the first image, the at least one first hotspots enabling Page 7 of 16Attorney Docket No.: 56752-501C06USaccess to a separate media element when selected by a viewer of the interactive rotatable 360-degree presentation of the object; receive an indication of a selection of the first image, the selection including an initial position on the first image; determine, responsive to the receiving, a change in position of the selection from the initial position; determine, based on the change in position, a display angle of the object; and display, based on the display angle, a second image of the plurality of images for the interactive rotatable 360-degree presentation, wherein displaying the second image includes displaying, based on the display angle, at least one second hotspots visible on the second image, the at least one second hotspots enabling access to a separate media element when selected by a viewer of the interactive rotatable 360-degree presentation of the object.


obtaining data describing the object and at least one other object contained in a record including a plurality of data arranged in rows and columns, each row corresponding to a different object, the data including (i) information about a plurality of pre-existing images of the object to be obtained and converted into the interactive rotatable 360-degree presentation of the object, and (ii) additional information about the object, the additional information about the object including at least one of a vehicle make, a vehicle model, a vehicle identification number (VIN), or a vehicle body style, wherein obtaining the data describing the object includes (i) determining which columns of the plurality of data include information about the plurality of pre-existing images of the object to be obtained, (ii) determining which columns of the plurality of data include the additional information about the object, 
automatically obtaining the plurality of pre-existing images of the object from a source separate from the source of the data describing the object, the source of the plurality of pre-existing images of the object being specified by the information about the plurality of pre-existing images of the object, the plurality of pre-existing images being initially arranged in a first sequence; 
automatically resizing the plurality of pre-existing images such that the pre-existing images are of a common size; 
automatically rearranging the plurality of pre-existing images from the first sequence into a second sequence and a third sequence, the second sequence and the third sequence being different from the first sequence and different from each other, the second sequence and the third sequence each including ordered pre-existing images from a plurality of viewing angles of the object substantially evenly distributed around 360 degrees, by (i) determining the order for the pre-existing images based on predetermined information corresponding to the object including a notation describing which images from the plurality of pre-existing images should be included in the second sequence and the third sequence and in which order, (ii) selecting pre-existing images from the plurality of pre-existing images that correspond to an exterior view of the object for inclusion in the second sequence, and (iii) selecting pre-existing images from the plurality of pre-
automatically determining whether to add at least one hotspot to at least one pre-existing image in the second sequence or the third sequence, and if the at least one hotspot is to be added, automatically adding the at least one hotspot to the at least one pre-existing image, the hotspot being associated with a separate media element and enabling access to the media element when selected by a viewer of the interactive rotatable 360-degree presentation of the object, by (i) determining a position for the hotspot on each of the plurality of pre-existing images based on predetermined information corresponding to the object, (ii) determining the separate media element based on predetermined information corresponding to the object, the separate media element being any of text, an additional image, a video, a web page link, and an additional interactive rotatable 360-degree presentation, and (iii) adding the hotspot if the additional information about the object meets certain predetermined criteria; 
automatically merging the ordered pre-existing images of the second sequence including exterior images into an exterior 360-degree view of the object; automatically merging the ordered pre-existing images of the second sequence including interior images into an interior 360-degree view of the object; and automatically merging the exterior 360-degree view and the interior 360-degree view into an interactive rotatable 360-degree presentation of the object.


Claims 15-19, 21, 23-28, 29 and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 9,865,069 in view of Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1) and McIntosh (U.S. Patent Application 2008/0033847 A1). Claims 20 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 9,865,069 in view of Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1), McIntosh (U.S. Patent Application 2008/0033847 A1) and Hauk (U.S. Patent Application Publication 2014/0152806 A1). Claim 22 is rejected 
For independent claim 15, claim 1 of U.S. Patent 9,865,069 does not disclose a system comprising an interface and a processor, and a close-up image associated with a feature of the object. However, these limitations are well-known in the art as disclosed in Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1) and McIntosh (U.S. Patent Application 2008/0033847 A1). It would have been obvious to apply the use of removable media in combination with a processor to appropriately implement the functions of a computer system in presenting a 360 degree view of an object (page 2/par. 18 and 22 and page 4/par. 60) as disclosed in Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1). It would have been obvious to apply the use of close-up images for appropriately zooming on details as features of the associated objects (page 5/par. 44) as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). Claim 1 of U.S. Patent 9,865,069 otherwise discloses a method of steps corresponding to the functions of the system of claim 15 as shown in the claim chart above. Therefore, claim 15 is not patentably distinct from claim 1 of U.S. Patent 9,865,069.

For dependent claim 20, claim 1 of U.S. Patent 9,865,069 does not disclose extracting at least one of the plurality of images from a video file. However, these limitations are well-known in the art as disclosed in Hauk (U.S. Patent Application Publication 2014/0152806 A1). It would have been obvious to apply the extraction of snapshot images from a captured video feed to appropriately acquire images for presenting a 360 degree view of desired objects within a user interface (page 2/par. 25-26 and pages 4-5/par. 44) where the video may be arranged as video files (page 7/par. 62) as disclosed in Hauk (U.S. Patent Application Publication 2014/0152806 A1). Therefore, claim 20 is not patentably distinct from claim 1 of U.S. Patent 9,865,069.
For dependent claim 22, claim 1 of U.S. Patent 9,865,069 does not disclose information about the plurality of images comprises an image uniform resource locator. However, these limitations are well-known in the art as disclosed in Masera et al. (U.S. Patent Application Publication 2003/0103065 A1). It would have obvious to apply the use of a uniform resource locator address to facilitate appropriate retrieval of a plurality of images over a network from a remote database (page 2/par. 23) as disclosed in Masera et al. (U.S. Patent Application Publication 2003/0103065 A1). Therefore, claim 22 is not patentably distinct from claim 1 of U.S. Patent 9,865,069.
For dependent claim 27, claim 1 of U.S. Patent 9,865,069 does not disclose a close-up image. However, these limitations are well-known in the art as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). It would have been obvious to 
For dependent claim 30, claim 1 of U.S. Patent 9,865,069 does not disclose a panoramic image. However, these limitations are well-known in the art as disclosed in Hauk (U.S. Patent Application Publication 2014/0152806 A1). It would have been obvious to apply the use of panoramic images for appropriately presenting interior views for display (page 2/par. 26 and page 5/par. 45) as taught in Hauk (U.S. Patent Application Publication 2014/0152806 A1). Therefore, claim 30 is not patentably distinct from claim 1 of U.S. Patent 9,865,069.
For independent claim 31, claim 1 of U.S. Patent 9,865,069 does not disclose a close-up image is associated with a feature of the object and accessed when a hotspot is selected. However, these limitations are well-known in the art as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). It would have been obvious to apply the use of close-up images for appropriately zooming on details as features of the associated objects that are accessed when a corresponding hotspot is selected (page 5/par. 44) as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). Claim 1 of U.S. Patent 9,865,069 otherwise discloses a method comprising steps identical to the steps of claim 31 as shown in the claim chart above. Therefore, claim 31 is not patentably distinct from claim 1 of U.S. Patent 9,865,069.

For claim 33, claim 1 of U.S. Patent 9,865,069 does not disclose a close-up image. However, these limitations are well-known in the art as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). It would have been obvious to apply the use of close-up images for appropriately zooming on details as features of the associated objects (page 5/par. 44) as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). Therefore, claim 33 is not patentably distinct from claim 1 of U.S. Patent 9,865,069.
For independent claim 34, claim 1 of U.S. Patent 9,865,069 does not disclose a system comprising an interface and a processor to display a first image of a plurality of images, wherein displaying the first image includes displaying at least one first hotspots visible on the first image, the at least one first hotspots enabling Page 7 of 16Attorney Docket No.: 56752-501C06US access to a separate media element when selected by a viewer; receive an indication of a selection of the first image, the selection including an initial position on the first image; determine, responsive to the receiving, a change in position of the selection from the initial position; determine, based on the change in position, a display angle of the object; and display, based on the display angle, a second image, wherein displaying the second image includes displaying, based on the display angle, at least one second hotspots visible on the second image, the at least one second hotspots enabling access to a separate media element when selected by a viewer. However, these limitations are well-known in the art as disclosed in Ramamoorthy (U.S. Patent Application Publication 2002/0085219 

Claims 15-19, 21, 23-28, 29 and 31-33  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,332,295 in view of Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1) and McIntosh (U.S. Patent Application 2008/0033847 A1). Claims 20 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,332,295 in view of Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1), McIntosh (U.S. Patent Application 2008/0033847 A1) and Hauk (U.S. Patent Application Publication 2014/0152806 A1). Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,332,295 in view of Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1), McIntosh (U.S. Patent Application 2008/0033847 A1) and Masera et al. (U.S. Patent Application Publication 2003/0103065 A1). Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,332,295 in view of Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1) and Zhang et al. (U.S. Patent Application Publication 2014/0320537 A1).

The following is a claim comparison of claims 15-34 of the instant application and claim 1 of U.S. Patent 10,332,295.
Application No. 17/098,169
U.S. Patent 10,332,295
15. A system for generating an interactive rotatable 360-degree presentation of an object, the system comprising: an interface configured to: 
obtain data describing the object, the data describing the object including  











obtain the plurality of images of the object; and 



a processor configured to: resize the plurality of images such that the images are sized and/or oriented for the interactive 360-degree presentation;  

arrange the plurality of images into at least one sequence, the at least one close-up image associated with a feature of the object for inclusion in the at least one sequence; and Page 3 of 8Attorney Docket No.: 56752-501C06US 


















obtaining data describing the object from a first source, the data being contained in 
automatically obtaining the plurality of images of the object from a second source separate from the first source of the data describing the object, the second source of the plurality of images of the object being specified by the information about the plurality of images of the object; 

automatically resizing the plurality of images such that the plurality of images are of a common size; 

automatically rearranging the plurality of images into at least a first sequence and a second sequence, both the first 


1
17
1
18
1
19
1
20. The system of claim 15, wherein the interface is further configured to extract at least one of the plurality of images from a video file.
1
21
1
22. The system of claim 15, wherein the information about the plurality of images comprises an image uniform resource locator.
1
23
1
24
1
25
1
26
1
27. The system of claim 15, wherein the plurality of images comprises an exterior image of the object, an interior image of the object, and a close-up image of the object.
1
28
1
29
1
30. The system of claim 15, wherein the at least one image from the plurality of images that corresponds to the interior view of the object comprises a panoramic image.
1
31. A computer implemented method, comprising: 




























obtaining the plurality of images of the object; 









arranging the plurality of images into at least one sequence, the at least one sequence including ordered images from a plurality of viewing angles of the object distributed around 360 degrees, wherein close-up image of the object, wherein the ordered images of the at least one sequence are ordered by a viewing angle of the plurality of viewing angles, wherein the close-up image is associated with a feature of the object and accessed when a hotspot is selected by a viewer of the interactive rotatable 360-degree presentation of the object; and 































automatically merging the ordered images of the at least one sequence into 


automatically obtaining the plurality of images of the object from a second source separate from the first source of the data describing the object, the second source of the plurality of images of the object being specified by the information about the plurality of images of the object; 
automatically resizing the plurality of images such that the plurality of images are of a common size; 
automatically rearranging the plurality of images into at least a first sequence and a second sequence, both the first sequence and the second sequence including ordered images from a plurality 
automatically merging the ordered images of the first sequence including 

1
33. The computer-implemented method as in claim 31, wherein arranging the plurality of images comprises: selecting at least one image from the plurality of images that corresponds to the exterior view of the object for inclusion in a first sequence of the at least one sequence, and selecting at least one image from the plurality of images that corresponds to a close-up image of the object for inclusion in a second sequence of the at least one sequence.
1
34.  A system for generating an interactive rotatable 360-degree presentation of an object, the system comprising: an interface configured to: 



obtain data describing the object, the data including information about a plurality of images of the object to be obtained and converted into the interactive rotatable 360-degree presentation of the object; and 
























obtain the plurality of images of the object; and a processor configured to: 





























































automatically merge the plurality of images into at least one interactive rotatable 360- degree view of the object, the at least one interactive rotatable 360 degree view comprising at least one of an exterior view of the object and an interior view of the object; 






display a first image of the plurality of images of the interactive rotatable 360-degree presentation, wherein displaying the first image includes displaying at least one first hotspots visible on the first image, the at least one first hotspots enabling Page 7 of 16Attorney Docket No.: 56752-501C06USaccess to a separate media element when selected by a viewer of the interactive rotatable 360-degree presentation of the object; receive an indication of a selection of the first image, the selection including an initial position on the first image; determine, responsive to the receiving, a change in position of the selection from the initial position; determine, based on the change in position, a display angle of the object; and display, based on the display angle, a second image of the plurality of images for the interactive rotatable 360-degree presentation, wherein displaying the second image includes displaying, based on the display angle, at least one second hotspots visible on the second image, the at least one second hotspots enabling access to a separate media element when selected by a viewer of the interactive rotatable 360-degree presentation of the object.


obtaining data describing the object from a first source, the data being contained in a record and being arranged in rows and columns, each of the rows corresponding to respective different objects, the data describing the object including (i) information about a plurality of images of the object to be obtained and converted into the interactive rotatable 360-degree presentation of the object, and (ii) additional information about the object, the additional information about the object including at least one of a vehicle make, a vehicle model, a vehicle identification number (VIN), or a vehicle body style, wherein obtaining the data describing the 
automatically obtaining the plurality of images of the object from a second source separate from the first source of the data describing the object, the second source of the plurality of images of the object being specified by the information about the plurality of images of the object; 
automatically resizing the plurality of images such that the plurality of images are of a common size; 
automatically rearranging the plurality of images into at least a first sequence and a second sequence, both the first sequence and the second sequence including ordered images from a plurality of viewing angles of the object substantially evenly distributed around 360 degrees, by (i) determining the order for the ordered images based on predetermined information corresponding to the object including a notation describing which images from the plurality of images should be included in the first sequence and the second sequence and in which order, (ii) selecting images from the plurality of images that correspond to an exterior view of the object for inclusion in the first sequence, and (iii) selecting images from the plurality of images that correspond to an interior view of the 
automatically determining whether to add at least one hotspot to at least one image of the plurality of images, and if the at least one hotspot is to be added, automatically adding the at least one hotspot to the at least one image, the at least one hotspot being associated with a separate media element and enabling access to the separate media element when selected by a viewer of the interactive rotatable 360-degree presentation of the object, by (i) determining a position for the at least one hotspot on the at least one image based on the predetermined information corresponding to the object, (ii) determining the separate media element based on the predetermined information corresponding to the object, the separate media element being any of text, an additional image, a video, a web page link, and an additional interactive rotatable 360-degree presentation, and (iii) adding the at least one hotspot if the additional information about the object meets certain predetermined second criteria; 
automatically merging the ordered images of the first sequence including exterior images into an exterior 360-degree view of the object; automatically merging the ordered images of the second sequence including interior images into an interior 360-degree view of the object; and automatically merging the exterior 360-degree view of the object and the interior 360-degree view of the object into the interactive rotatable 360-degree presentation of the object.


Claims 15-19, 21, 23-28, 29 and 31-33  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,332,295 in view of Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1) and McIntosh (U.S. Patent Application 2008/0033847 A1). Claims 20 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,332,295 in view of Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1), McIntosh (U.S. Patent Application 2008/0033847 A1) and Hauk (U.S. Patent Application Publication 2014/0152806 A1). Claim 22 is rejected 
For independent claim 15, claim 1 of U.S. Patent 10,332,295 does not disclose a system comprising an interface and a processor, and a close-up image associated with a feature of the object. However, these limitations are well-known in the art as disclosed in Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1) and McIntosh (U.S. Patent Application 2008/0033847 A1). It would have been obvious to apply the use of removable media in combination with a processor to appropriately implement the functions of a computer system in presenting a 360 degree view of an object (page 2/par. 18 and 22 and page 4/par. 60) as disclosed in Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1). It would have been obvious to apply the use of close-up images for appropriately zooming on details as features of the associated objects (page 5/par. 44) as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). Claim 1 of U.S. Patent 10,332,295 otherwise discloses a method of steps corresponding to the functions of the system of claim 15 as shown in the claim chart above. Therefore, claim 15 is not patentably distinct from claim 1 of U.S. Patent 10,332,295.

For dependent claim 20, claim 1 of U.S. Patent 10,332,295 does not disclose extracting at least one of the plurality of images from a video file. However, these limitations are well-known in the art as disclosed in Hauk (U.S. Patent Application Publication 2014/0152806 A1). It would have been obvious to apply the extraction of snapshot images from a captured video feed to appropriately acquire images for presenting a 360 degree view of desired objects within a user interface (page 2/par. 25-26 and pages 4-5/par. 44) where the video may be arranged as video files (page 7/par. 62) as disclosed in Hauk (U.S. Patent Application Publication 2014/0152806 A1). Therefore, claim 20 is not patentably distinct from claim 1 of U.S. Patent 10,332,295.
For dependent claim 22, claim 1 of U.S. Patent 10,332,295 does not disclose information about the plurality of images comprises an image uniform resource locator. However, these limitations are well-known in the art as disclosed in Masera et al. (U.S. Patent Application Publication 2003/0103065 A1). It would have obvious to apply the use of a uniform resource locator address to facilitate appropriate retrieval of a plurality of images over a network from a remote database (page 2/par. 23) as disclosed in Masera et al. (U.S. Patent Application Publication 2003/0103065 A1). Therefore, claim 22 is not patentably distinct from claim 1 of U.S. Patent 10,332,295.
For dependent claim 27, claim 1 of U.S. Patent 10,332,295 does not disclose a close-up image. However, these limitations are well-known in the art as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). It would have been obvious to 
For dependent claim 30, claim 1 of U.S. Patent 10,332,295 does not disclose a panoramic image. However, these limitations are well-known in the art as disclosed in Hauk (U.S. Patent Application Publication 2014/0152806 A1). It would have been obvious to apply the use of panoramic images for appropriately presenting interior views for display (page 2/par. 26 and page 5/par. 45) as taught in Hauk (U.S. Patent Application Publication 2014/0152806 A1). Therefore, claim 30 is not patentably distinct from claim 1 of U.S. Patent 10,332,295.
For independent claim 31, claim 1 of U.S. Patent 10,332,295 does not disclose a close-up image is associated with a feature of the object and accessed when a hotspot is selected. However, these limitations are well-known in the art as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). It would have been obvious to apply the use of close-up images for appropriately zooming on details as features of the associated objects that are accessed when a corresponding hotspot is selected (page 5/par. 44) as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). Claim 1 of U.S. Patent 10,332,295 otherwise discloses a method comprising steps identical to the steps of claim 31 as shown in the claim chart above. Therefore, claim 31 is not patentably distinct from claim 1 of U.S. Patent 10,332,295.

For claim 33, claim 1 of U.S. Patent 10,332,295 does not disclose a close-up image. However, these limitations are well-known in the art as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). It would have been obvious to apply the use of close-up images for appropriately zooming on details as features of the associated objects (page 5/par. 44) as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). Therefore, claim 33 is not patentably distinct from claim 1 of U.S. Patent 10,332,295.
For independent claim 34, claim 1 of U.S. Patent 10,332,295 does not disclose a system comprising an interface and a processor to display a first image of a plurality of images, wherein displaying the first image includes displaying at least one first hotspots visible on the first image, the at least one first hotspots enabling Page 7 of 16Attorney Docket No.: 56752-501C06US access to a separate media element when selected by a viewer; receive an indication of a selection of the first image, the selection including an initial position on the first image; determine, responsive to the receiving, a change in position of the selection from the initial position; determine, based on the change in position, a display angle of the object; and display, based on the display angle, a second image, wherein displaying the second image includes displaying, based on the display angle, at least one second hotspots visible on the second image, the at least one second hotspots enabling access to a separate media element when selected by a viewer. However, these limitations are well-known in the art as disclosed in Ramamoorthy (U.S. Patent Application Publication 2002/0085219 

Claims 15-19, 21, 23-27 and 29, 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,672,106 in view of Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1) and McIntosh (U.S. Patent Application 2008/0033847 A1). Claims 20, 28 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,672,106 in view of Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1), McIntosh (U.S. Patent Application 2008/0033847 A1) and Hauk (U.S. Patent Application Publication 2014/0152806 A1). Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,672,106 in view of Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1), McIntosh (U.S. Patent Application 2008/0033847 A1) and Masera et al. (U.S. Patent Application Publication 2003/0103065 A1). Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,672,106 in view of Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1) and Zhang et al. (U.S. Patent Application Publication 2014/0320537 A1).

The following is a claim comparison of claims 15-34 of the instant application and claim 1 of U.S. Patent 10,672,106.
Application No. 17/098,169
U.S. Patent 10,672,106
15. A system for generating an interactive rotatable 360-degree presentation of an object, the system comprising: an interface configured to: 
obtain data describing the object, the data describing the object including  









obtain the plurality of images of the object; and 



a processor configured to: resize the plurality of images such that the images are sized and/or oriented for the interactive 360-degree presentation;  

arrange the plurality of images into at least one sequence, the at least one sequence including images from a plurality of viewing angles of the object distributed around 360 degrees, wherein arranging the plurality of images into the close-up image associated with a feature of the object for inclusion in the at least one sequence; and Page 3 of 8Attorney Docket No.: 56752-501C06US 
















automatically merge the images of the at least one sequence into at least one interactive rotatable 360-degree view of 


obtaining, from a first source, data describing the object contained in a 
automatically obtaining the plurality of images of the object from a second source separate from the first source, the second source of the plurality of images of the object being specified by the information about the plurality of images of the object; 

automatically resizing the plurality of images such that the plurality of images are of a common size;

automatically rearranging the plurality of images into at least one sequence, the at least one sequence including ordered images from a plurality of viewing angles of the object distributed around 360 degrees, by (i) determining the order for 
automatically merging the ordered images of the at least one sequence including exterior images into an exterior 360-degree view of the object; 

1
17
1
18
1
19
1
20. The system of claim 15, wherein the interface is further configured to extract at least one of the plurality of images from a video file.
1
21
1
22. The system of claim 15, wherein the information about the plurality of images comprises an image uniform resource locator.
1
23
1
24
1
25
1
26
1
27. The system of claim 15, wherein the plurality of images comprises an exterior image of the object, an interior image of the object, and a close-up image of the object.
1
28. The system of claim 15, wherein the additional information about the object includes at least one of a vehicle make, a vehicle model, a vehicle identification number, or a vehicle body style.
1
29
1
30. The system of claim 15, wherein the at least one image from the plurality of images that corresponds to the interior view of the object comprises a panoramic image.
1
31. A computer implemented method, comprising: 




obtaining data describing an object, the data describing the object including information about a plurality of images of the object to be obtained and converted into an interactive rotatable 360-degree presentation of the object; 




















obtaining the plurality of images of the object; 








arranging the plurality of images into at least one sequence, the at least one sequence including ordered images from a plurality of viewing angles of the object distributed around 360 degrees, wherein the ordered images of the at least one sequence includes an exterior image of close-up image of the object, wherein the ordered images of the at least one sequence are ordered by a viewing angle of the plurality of viewing angles, wherein the close-up image is associated with a feature of the object and accessed when a hotspot is selected by a viewer of the interactive rotatable 360-degree presentation of the object; and 































automatically merging the ordered images of the at least one sequence into at least one interactive rotatable 360-degree view of the object, the at least one 

obtaining, from a first source, data describing the object contained in a record including a plurality of data arranged in rows and columns, each of the rows corresponding to respective different objects, the data describing the object including (i) information about a plurality of images of the object to be obtained and converted into the interactive rotatable 360-degree presentation of the object and (ii) additional information about the object, wherein obtaining the data describing the object includes (i) determining which columns of the plurality of data include the information about [[a]]the plurality of images of the object to be obtained, (ii) determining which columns of the plurality of data include the additional information about the object, and (iii) determining which row of the plurality of data corresponds to the object by comparing data contained in the columns that include the additional information about the object with predetermined criteria; 
automatically obtaining the plurality of images of the object from a second source separate from the first source, the second source of the plurality of images of the object being specified by the information about the plurality of images of the object; automatically resizing the plurality of images such that the plurality of images are of a common size;
automatically rearranging the plurality of images into at least one sequence, the at least one sequence including ordered images from a plurality of viewing angles of the object distributed around 360 degrees, by (i) determining the order for the ordered images based on 
automatically determining whether to add at least one hotspot to at least one image in the at least one sequence, and if the at least one hotspot is to be added, automatically adding the at least one hotspot to the at least one image, the at least one hotspot being associated with a separate media element and enabling access to the separate media element when selected by a viewer of the interactive rotatable 360-degree presentation of the object, by (i) determining a position for the at least one hotspot on the at least one image based on the predetermined information corresponding to the object, (ii) determining the separate media element based on the predetermined information corresponding to the object, the separate media element being at least one of a text, an additional image, a video, a web page link, and an additional rotatable 360-degree presentation, and (iii) adding the at least one hotspot if the additional information about the object meets certain criteria from the predetermined criteria; 
automatically merging the ordered images of the at least one sequence including exterior images into an exterior 360-degree view of the object; 

1
33. The computer-implemented method as in claim 31, wherein arranging the plurality of images comprises: selecting at least one image from the plurality of images that corresponds to the exterior view of the object for inclusion in a first sequence of the at least one sequence, and selecting at least one image from the plurality of images that corresponds to a close-up image of the object for inclusion in a second sequence of the at least one sequence.
1
34.  A system for generating an interactive rotatable 360-degree presentation of an object, the system comprising: an interface configured to: 



obtain data describing the object, the data including information about a plurality of images of the object to be obtained and converted into the interactive rotatable 360-degree presentation of the object; and 




















obtain the plurality of images of the object; and a processor configured to: 


























































automatically merge the plurality of images into at least one interactive rotatable 360- degree view of the object, the at least one interactive rotatable 360 degree view comprising at least one of an exterior view of the object and an interior view of the object; 






display a first image of the plurality of images of the interactive rotatable 360-degree presentation, wherein displaying the first image includes displaying at least one first hotspots visible on the first image, the at least one first hotspots enabling Page 7 of 16Attorney Docket No.: 56752-501C06USaccess to a separate media element when selected by a viewer of the interactive rotatable 360-degree presentation of the object; receive an indication of a selection of the first image, the selection including an initial position on the first image; determine, responsive to the receiving, a change in position of the selection from the initial position; determine, based on the change in position, a display angle of the object; and display, based on the display angle, a second image of the plurality of images for the interactive rotatable 360-degree presentation, wherein displaying the second image includes displaying, based on the display angle, at least one second hotspots visible on the second image, the at least one second hotspots enabling access to a separate media element when selected by a viewer of the interactive rotatable 360-degree presentation of the object.


obtaining, from a first source, data describing the object contained in a record including a plurality of data arranged in rows and columns, each of the rows corresponding to respective different objects, the data describing the object including (i) information about a plurality of images of the object to be obtained and converted into the interactive rotatable 360-degree presentation of the object and (ii) additional information about the object, wherein obtaining the data describing the object includes (i) determining which columns of the plurality of data include the information about [[a]]the plurality of images of the object to be obtained, (ii) 
automatically obtaining the plurality of images of the object from a second source separate from the first source, the second source of the plurality of images of the object being specified by the information about the plurality of images of the object; automatically resizing the plurality of images such that the plurality of images are of a common size;
automatically rearranging the plurality of images into at least one sequence, the at least one sequence including ordered images from a plurality of viewing angles of the object distributed around 360 degrees, by (i) determining the order for the ordered images based on predetermined information corresponding to the object including a notation describing which 2Application No.: 16/413,701Docket No.: 056752-501C02US images from the plurality of images should be included in the at least one sequence and in which order, (ii) selecting images from the plurality of images that correspond to an exterior view of the object for inclusion in the at least one sequence, and (iii) selecting images from the plurality of images that correspond to an interior view of the object for inclusion in an additional sequence of the at least one sequence;
automatically determining whether to add at least one hotspot to at least one image in the at least one sequence, and if the at least one hotspot is to be added, automatically adding the at least one hotspot to the at least one image, the at 
automatically merging the ordered images of the at least one sequence including exterior images into an exterior 360-degree view of the object; automatically merging the ordered images of the additional sequence including interior images into an interior 360-degree view of the object; and automatically merging the exterior 360-degree view of the object and the interior 360-degree view of the object into the interactive rotatable 360-degree presentation of the object.


Claims 15-19, 21, 23-27 and 29, 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,672,106 in view of Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1) and McIntosh (U.S. Patent Application 2008/0033847 A1). Claims 20, 28 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,672,106 in view of Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1), McIntosh (U.S. Patent Application 2008/0033847 A1) and Hauk (U.S. Patent Application Publication 2014/0152806 A1). Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,672,106 in view of Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1), McIntosh (U.S. Patent Application 2008/0033847 A1) and Masera et al. (U.S. Patent Application Publication 2003/0103065 A1). Claim 34 is rejected on the 
For independent claim 15, claim 1 of U.S. Patent 10,672,106 does not disclose a system comprising an interface and a processor, and a close-up image associated with a feature of the object. However, these limitations are well-known in the art as disclosed in Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1) and McIntosh (U.S. Patent Application 2008/0033847 A1). It would have been obvious to apply the use of removable media in combination with a processor to appropriately implement the functions of a computer system in presenting a 360 degree view of an object (page 2/par. 18 and 22 and page 4/par. 60) as disclosed in Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1). It would have been obvious to apply the use of close-up images for appropriately zooming on details as features of the associated objects (page 5/par. 44) as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). Claim 1 of U.S. Patent 10,672,106 otherwise discloses a method of steps corresponding to the functions of the system of claim 15 as shown in the claim chart above. Therefore, claim 15 is not patentably distinct from claim 1 of U.S. Patent 10,672,106.
For dependent claims 16-19, 21, 23-26 and 29, the limitations of these claims are present within claim 1 of U.S. Patent 10,672,106. Therefore, claims 16-19, 21, 23-26 and 29 are not patentably distinct from claim 1 of U.S. Patent 10,672,106.

For dependent claim 22, claim 1 of U.S. Patent 10,672,106 does not disclose information about the plurality of images comprises an image uniform resource locator. However, these limitations are well-known in the art as disclosed in Masera et al. (U.S. Patent Application Publication 2003/0103065 A1). It would have obvious to apply the use of a uniform resource locator address to facilitate appropriate retrieval of a plurality of images over a network from a remote database (page 2/par. 23) as disclosed in Masera et al. (U.S. Patent Application Publication 2003/0103065 A1). Therefore, claim 22 is not patentably distinct from claim 1 of U.S. Patent 10,672,106.
For dependent claim 27, claim 1 of U.S. Patent 10,672,106 does not disclose a close-up image. However, these limitations are well-known in the art as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). It would have been obvious to apply the use of close-up images for appropriately zooming on details as features of the associated objects (page 5/par. 44) as disclosed in McIntosh (U.S. Patent Application 
For dependent claim 28, claim 1 of U.S. Patent 10,672,106 does not disclose a vehicle make, a vehicle model, a vehicle identification number, or a vehicle body style. However, these limitations are well-known in the art as disclosed in Hauk (U.S. Patent Application Publication 2014/0152806 A1). It would have been further obvious to apply the use of additional information for imaged objects such as vehicles as VIN number, vehicle make, vehicle model and/or vehicle type to assist a user in making an informed purchase (page 6/par. 59) as disclosed in Hauk (U.S. Patent Application Publication 2014/0152806 A1). Therefore, claim 28 is not patentably distinct from claim 1 of U.S. Patent 10,672,106.
For dependent claim 30, claim 1 of U.S. Patent 10,672,106 does not disclose a panoramic image. However, these limitations are well-known in the art as disclosed in Hauk (U.S. Patent Application Publication 2014/0152806 A1). It would have been obvious to apply the use of panoramic images for appropriately presenting interior views for display (page 2/par. 26 and page 5/par. 45) as taught in Hauk (U.S. Patent Application Publication 2014/0152806 A1). Therefore, claim 30 is not patentably distinct from claim 1 of U.S. Patent 10,672,106.
For independent claim 31, claim 1 of U.S. Patent 10,672,106 does not disclose a close-up image is associated with a feature of the object and accessed when a hotspot is selected. However, these limitations are well-known in the art as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). It would have been obvious to apply the use of close-up images for appropriately zooming on details as features of the 
For dependent claim 32, the limitations of this claim are present within claim 1 of U.S. Patent 10,672,106. Therefore, claim 32 is not patentably distinct from claim 1 of U.S. Patent 10,672,106.
For claim 33, claim 1 of U.S. Patent 10,672,106 does not disclose a close-up image. However, these limitations are well-known in the art as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). It would have been obvious to apply the use of close-up images for appropriately zooming on details as features of the associated objects (page 5/par. 44) as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). Therefore, claim 33 is not patentably distinct from claim 1 of U.S. Patent 10,672,106.
For independent claim 34, claim 1 of U.S. Patent 10,672,106 does not disclose a system comprising an interface and a processor to display a first image of a plurality of images, wherein displaying the first image includes displaying at least one first hotspots visible on the first image, the at least one first hotspots enabling Page 7 of 16Attorney Docket No.: 56752-501C06US access to a separate media element when selected by a viewer; receive an indication of a selection of the first image, the selection including an initial position on the first image; determine, responsive to the receiving, a change in position of the selection from the initial position; determine, based on the change in position, a display angle of the object; and display, 

Claims 15, 18-29, 31 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-11 and 13-15 of U.S. Patent 10,672,169 in view of McIntosh (U.S. Patent Application 2008/0033847 A1). Claims 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,672,169 in view of Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1). Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,672,169 in view of Hauk (U.S. Patent Application Publication 2014/0152806 A1). Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,672,169 in view of Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1) and Zhang et al. (U.S. Patent Application Publication 2014/0320537 A1).

The following is a claim comparison of claims 15-32 and 34 of the instant application and claims 1-6, 8-11 and 13-15 of U.S. Patent 10,672,169.
Application No. 17/098,169
U.S. Patent 10,672,169
15. A system for generating an interactive rotatable 360-degree presentation of an object, the system comprising: an interface configured to: 
obtain data describing the object, the data describing the object including  






obtain the plurality of images of the object; and a processor configured to: 
resize the plurality of images such that the images are sized and/or oriented for the interactive 360-degree presentation;  
arrange the plurality of images into at least one sequence, the at least one sequence including images from a plurality of viewing angles of the object distributed around 360 degrees, wherein arranging the plurality of images into the at least one sequence includes: selecting at least one image from the plurality of images that corresponds to an exterior view of the object for inclusion in a first sequence of the at least one sequence, and selecting at least one image from the plurality of images that corresponds to a close-up image associated with a feature of the object for inclusion in the at least one sequence; and Page 3 of 8Attorney Docket No.: 56752-501C06US 

automatically merge the images of the at least one sequence into at least one 


obtain data describing the first object, the data describing the first object contained 
obtain the plurality of arbitrarily arranged images of the first object; and a processor configured to: 


automatically rearrange the plurality of arbitrarily arranged images into at least one sequence, the at least one sequence including ordered images from a plurality of viewing angles of the first object distributed around 360 degrees; 3Application No.: 16/683,902Docket No.: 056752-501C03USautomatically determine whether to add at least one hotspot to at least one image in the at least one sequence, and if the at least one hotspot is to be added, automatically add the at least one hotspot to the at least one image, the at least one hotspot being associated with a separate media element and enabling access to the separate media element when selected by a viewer of the interactive rotatable 360-degree presentation of the first object; and 
automatically merge the ordered images of the at least one sequence into at least 
8. The system of claim 1, wherein the processor is further configured to resize the plurality of arbitrarily arranged images to a common size.
selecting at least one image from the plurality of images that corresponds to the exterior view of the object for inclusion in a first sequence of the at least one sequence, or selecting at least one image from the plurality of images that corresponds to the interior view of the object for inclusion in a second sequence of the at least one sequence.
1
17. The system of claim 16, wherein arranging the plurality of images comprises rearranging the plurality of images into at least one of the first sequence and the second sequence.
1
18
2
19
3
20
4
21
5
22
6
23
8
24
9
25
10
26
11
27. The system of claim 15, wherein the plurality of images comprises an exterior image of the object, an interior image of the object, and a close-up image of the object.
1
28
1
29
13
30. The system of claim 15, wherein the at least one image from the plurality of panoramic image.

31. A computer implemented method, comprising: 

obtaining data describing an object, the data describing the object including information about a plurality of images of the object to be obtained and converted into an interactive rotatable 360-degree presentation of the object; 













obtaining the plurality of images of the object; 

arranging the plurality of images into at least one sequence, the at least one sequence including ordered images from a plurality of viewing angles of the object distributed around 360 degrees, wherein the ordered images of the at least one sequence includes an exterior image of the object, an interior image of the object, and a close-up image of the object, wherein the ordered images of the at least one sequence are ordered by a viewing angle of the plurality of viewing angles, wherein the close-up image is associated with a feature of the object and accessed when a hotspot is selected by a viewer of the interactive rotatable 360-degree presentation of the object; and 

automatically merging the ordered images of the at least one sequence into at least one interactive rotatable 360-degree view of the object, the at least one interactive rotatable 360- degree view including at least one of an exterior view of the object and an interior view of the object.

obtaining data describing a first object, the data describing the first object contained in a record and arranged in at least one row and at least one column, the record including additional data describing at least one additional object, the data describing the first object including information about a plurality of arbitrarily arranged images of the first object to be obtained and converted into an interactive rotatable 360-degree presentation of the first object, and additional information about the first object, the additional information about the first object including at least one of a vehicle make, a vehicle model, a vehicle identification number, or a vehicle body style; 
obtaining the plurality of arbitrarily arranged images of the first object; 
automatically rearranging the plurality of arbitrarily arranged images into at least one sequence, the at least one sequence including ordered images from a plurality of viewing angles of the first object distributed around 360 degrees; adding at least one hotspot to at least one image in the at least one sequence, the at least one hotspot being associated with a separate media element and enabling access to the separate media element when selected by a viewer of the interactive rotatable 360-degree presentation of the first object; and 


automatically merging the ordered images of the at least one sequence into at least one interactive rotatable 360-degree view of the first object, the at least one interactive rotatable 360-6Application No.: 16/683,902Docket No.: 056752-501C03USdegree view including at least one of an exterior view of the first object and an interior view of the first object.

15
34.  A system for generating an interactive rotatable 360-degree presentation of an object, the system comprising: an interface configured to: 

obtain data describing the object, the data including information about a plurality of images of the object to be obtained and converted into the interactive rotatable 360-degree presentation of the object; and 













obtain the plurality of images of the object; and a processor configured to: 





















automatically merge the plurality of images into at least one interactive rotatable 360- degree view of the object, the at least one interactive rotatable 360 degree view comprising at least one of an exterior view of the object and an interior view of the object; 



display a first image of the plurality of images of the interactive rotatable 360-degree presentation, wherein displaying the first image includes displaying at least one first hotspots visible on the first image, the at least one first hotspots enabling Page 7 of 16Attorney Docket No.: 56752-501C06USaccess to a separate media element when selected by a viewer of the interactive rotatable 360-degree presentation of the object; receive an indication of a selection of the first image, the selection including an initial position on the first image; determine, responsive to the receiving, a change in position of the selection from the initial position; determine, based on the change in position, a display angle of the object; and display, based on the display angle, a second image of the plurality of images for the interactive rotatable 360-degree presentation, wherein displaying the second image includes displaying, based on the display angle, at least one second hotspots visible on the second image, the at least one second hotspots enabling access to a separate media element when selected by a viewer of the interactive rotatable 360-degree presentation of the object.

obtain data describing the first object, the data describing the first object contained in a record and arranged in at least one row and at least one column, the record including additional data describing at least one additional object, the data describing the first object including information about a plurality of arbitrarily arranged images of the first object to be obtained and converted into the interactive rotatable 360-degree presentation of the first object, and additional information about the first object, the additional information about the first object including at least one of a vehicle make, a vehicle model, a vehicle identification number, or a vehicle body style; and 
obtain the plurality of arbitrarily arranged images of the first object; and a processor configured to: 
automatically rearrange the plurality of arbitrarily arranged images into at least one sequence, the at least one sequence including ordered images from a plurality of viewing angles of the first object distributed around 360 degrees; 3Application No.: 16/683,902Docket No.: 056752-501C03USautomatically determine whether to add at 
automatically merge the ordered images of the at least one sequence into at least one interactive rotatable 360-degree view of the first object, the at least one interactive rotatable 360-degree view including at least one of an exterior view of the first object and an interior view of the first object.


Claims 15, 18-29, 31 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-11 and 13-15 of U.S. Patent 10,672,169 in view of McIntosh (U.S. Patent Application 2008/0033847 A1). Claims 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,672,169 in view of Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1). Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,672,169 in view of Hauk (U.S. Patent Application Publication 2014/0152806 A1). Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,672,169 in view of Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1) and Zhang et al. (U.S. Patent Application Publication 2014/0320537 A1).
For independent claim 15, claims 1 and 8 of U.S. Patent 10,672,169 does not disclose a close-up image associated with a feature of the object. However, these limitations are well-known in the art as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). It would have been obvious to apply the use of close-up images for appropriately zooming on details as features of the associated objects (page 5/par. 44) as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). Claims 1 and 8 of U.S. Patent 10,672,169 otherwise discloses a method of steps corresponding to the 
For dependent claim 16, claim 1 of U.S. Patent 10,672,169 does not disclose selecting at least one image from the plurality of images that corresponds to the exterior view of an object for inclusion in a first sequence of the at least one sequence, or selecting at least one image from the plurality of images that corresponds to the interior view of the object for inclusion in a second sequence of the at least one sequence. However, these limitations are well-known in the art as disclosed in Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1). It would have been obvious to apply the selection of exterior view images of an object for display to appropriately present a sequence of images (see [75], [226] and Fig. 16) as disclosed in Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1). Therefore, claim 16 is not patentably distinct from claim 1 of U.S. Patent 10,672,169.
For dependent claim 17, claim 1 of U.S. Patent 10,672,169 does not disclose wherein arranging the plurality of images comprises rearranging the plurality of images into at least one of the first sequence and the second sequence. It would have been obvious to apply the selection of exterior view images of an object by user input to appropriately rearrange a plurality of images (see [75], [226] and Fig. 16) as disclosed in Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1). Therefore, claim 17 is not patentably distinct from claim 1 of U.S. Patent 10,672,169.
For dependent claims 18-26, 28 and 29, claims 1-6 and 8-11 and 13 of U.S. Patent 10,672,169 likewise mirror the limitations of claims 18-26, 28 and 29 as set forth 
For dependent claim 27, claim 1 of U.S. Patent 10,672,169 does not disclose a close-up image. However, these limitations are well-known in the art as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). It would have been obvious to apply the use of close-up images for appropriately zooming on details as features of the associated objects (page 5/par. 44) as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). Therefore, claim 27 is not patentably distinct from claim 1 of U.S. Patent 10,672,169.
For dependent claim 30, claim 1 of U.S. Patent 10,672,169 does not disclose a panoramic image. However, these limitations are well-known in the art as disclosed in Hauk (U.S. Patent Application Publication 2014/0152806 A1). It would have been obvious to apply the use of panoramic images for appropriately presenting interior views for display (page 2/par. 26 and page 5/par. 45) as taught in Hauk (U.S. Patent Application Publication 2014/0152806 A1). Therefore, claim 30 is not patentably distinct from claim 1 of U.S. Patent 10,672,169.
For independent claim 31, claim 14 of U.S. Patent 10,672,169 does not disclose a close-up image is associated with a feature of the object and accessed when a hotspot is selected. However, these limitations are well-known in the art as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). It would have been obvious to apply the use of close-up images for appropriately zooming on details as features of the associated objects that are accessed when a corresponding hotspot is selected (page 5/par. 44) as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). Claim 
For dependent claim 32, claim 15 of U.S. Patent 10,672,169 likewise mirrors the limitations of claim 32. Therefore, claim 32 is not patentably distinct from claim 15 of U.S. Patent 10,672,169.
For independent claim 34, claim 1 of U.S. Patent 10,672,169 does not disclose display a first image of a plurality of images, wherein displaying the first image includes displaying at least one first hotspots visible on the first image, the at least one first hotspots enabling Page 7 of 16Attorney Docket No.: 56752-501C06US access to a separate media element when selected by a viewer; receive an indication of a selection of the first image, the selection including an initial position on the first image; determine, responsive to the receiving, a change in position of the selection from the initial position; determine, based on the change in position, a display angle of the object; and display, based on the display angle, a second image, wherein displaying the second image includes displaying, based on the display angle, at least one second hotspots visible on the second image, the at least one second hotspots enabling access to a separate media element when selected by a viewer. However, these limitations are well-known in the art as disclosed in Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1) and Zhang et al. (U.S. Patent Application Publication 2014/0320537 A1). It would have been obvious to apply displaying a first image of a plurality of image, determining a user dragging event for selecting the first image and determining an angle of rotation from the dragging event to replace the first image with a second image of the plurality of images corresponding to 

Claims 15-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 and 15-18 of U.S. Patent 10,810,778 in view of McIntosh (U.S. Patent Application 2008/0033847 A1). Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,810,778 in view of Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1) and Zhang et al. (U.S. Patent Application Publication 2014/0320537 A1).


Application No. 17/098,169
U.S. Patent 10,810,778
15. A system for generating an interactive rotatable 360-degree presentation of an object, the system comprising: an interface configured to: 
obtain data describing the object, the data describing the object including  information about a plurality of images of the object to be obtained and converted into the interactive rotatable 360-degree presentation of the object, and additional information about the object; and 






obtain the plurality of images of the object; and a processor configured to: 

resize the plurality of images such that the images are sized and/or oriented for the interactive 360-degree presentation;  
arrange the plurality of images into at least one sequence, the at least one sequence including images from a plurality of viewing angles of the object distributed around 360 degrees, wherein arranging the plurality of images into the at least one sequence includes: selecting close-up image associated with a feature of the object for inclusion in the at least one sequence; and Page 3 of 8Attorney Docket No.: 56752-501C06US 

automatically merge the images of the at least one sequence into at least one interactive rotatable 360-degree view of the object, the at least one interactive rotatable 360 degree view comprising at least one of an exterior view of the object and an interior view of the object.


obtain data describing the first object, the data describing the first object contained in a record and arranged in at least one row and at least one column, the record including additional data describing at least one additional object, the data describing the first object including information about a plurality of arranged images of the first object to be obtained and converted into the interactive rotatable 360-degree presentation of the first object, and additional information about the first object, the additional information about the first object including at least one of a vehicle make, a vehicle model, a vehicle identification number, or a vehicle body style; and 

obtain, responsive to obtaining the data describing the first object, the plurality of arranged images of the first object; and a processor configured to: 


automatically rearrange the plurality of arranged images into at least one sequence, the at least one sequence including ordered images from a plurality of viewing angles of the first object distributed around 360 degrees; automatically determine whether to add at 

automatically merge the ordered images of the at least one sequence into at least one interactive rotatable 360-degree view of the first object, the at least one interactive rotatable 360-degree view comprising at least one of an exterior view of the first object and an interior view of the first object.
9. The system of claim 1, wherein the processor is further configured to resize the plurality of arranged images to a common size.

2
17
3
18
4
19
5
20
6
21
7
22
8
23
9
24
10
25
11
26
12
27. The system of claim 15, wherein the plurality of images comprises an exterior image of the object, an interior image of the object, and a close-up image of the object.
1
28
1
29
15
30
16


obtaining data describing an object, the data describing the object including information about a plurality of images of the object to be obtained and converted into an interactive rotatable 360-degree presentation of the object; 












obtaining the plurality of images of the object; 



arranging the plurality of images into at least one sequence, the at least one sequence including ordered images from a plurality of viewing angles of the object distributed around 360 degrees, wherein the ordered images of the at least one sequence includes an exterior image of the object, an interior image of the object, and a close-up image of the object, wherein the ordered images of the at least one sequence are ordered by a viewing angle of the plurality of viewing angles, wherein the close-up image is associated with a feature of the object and accessed when a hotspot is selected by a viewer of the interactive rotatable 360-degree presentation of the object; and 




obtaining data describing a first object, the data describing the first object contained in a record and arranged in at least one row and at least one column, the record including additional data describing at least one additional object, the data describing the first object including information about a plurality of arranged images of the first object to be obtained and converted into an interactive rotatable 360-degree presentation of the first object, and additional information about the first object, the additional information about the first object including at least one of a vehicle make, a vehicle model, a vehicle identification number, or a vehicle body style; 
obtaining, responsive to obtaining the data describing the first object, the plurality of arranged images of the first object; 
automatically rearranging the plurality of arranged images into at least one sequence, the at least one sequence including ordered images from a plurality of viewing angles of the first object distributed around 360 degrees; adding at least one hotspot to at least one image in the at least one sequence, the at least one hotspot enabling access to a separate media element when selected by a viewer of the interactive rotatable 360-degree presentation of the first object; and 





18
34.  A system for generating an interactive rotatable 360-degree presentation of an object, the system comprising: an interface configured to: 
obtain data describing the object, the data including information about a plurality of images of the object to be obtained and converted into the interactive rotatable 360-degree presentation of the object; and 













obtain the plurality of images of the object; and a processor configured to: 




















automatically merge the plurality of images into at least one interactive rotatable 360- degree view of the object, the at least one interactive rotatable 360 degree view comprising at least one of an exterior view of the object and an interior view of the object; 



display a first image of the plurality of images of the interactive rotatable 360-degree presentation, wherein displaying the first image includes displaying at least one first hotspots visible on the first image, the at least one first hotspots enabling Page 7 of 16Attorney Docket No.: 56752-501C06USaccess to a separate media element when selected by a viewer of the interactive rotatable 360-degree presentation of the object; receive an indication of a selection of the first image, the selection including an initial position on the first image; determine, responsive to the receiving, a change in position of the selection from the initial position; determine, based on the change in position, a display angle of the object; and display, based on the display angle, a second image of the plurality of images for the interactive rotatable 360-degree presentation, wherein displaying the second image includes displaying, based on the display angle, at least one second hotspots visible on the second image, the at least one second hotspots enabling access to a separate media element when selected by a viewer of the interactive rotatable 360-degree presentation of the object.

obtain data describing the first object, the data describing the first object contained in a record and arranged in at least one row and at least one column, the record including additional data describing at least one additional object, the data describing the first object including information about a plurality of arranged images of the first object to be obtained and converted into the interactive rotatable 360-degree presentation of the first object, and additional information about the first object, the additional information about the first object including at least one of a vehicle make, a vehicle model, a vehicle identification number, or a vehicle body style; and 
obtain, responsive to obtaining the data describing the first object, the plurality of arranged images of the first object; and a processor configured to: 
automatically rearrange the plurality of arranged images into at least one sequence, the at least one sequence including ordered images from a plurality of viewing angles of the first object distributed around 360 degrees; automatically determine whether to add at least one hotspot to at least one image in the at least one sequence, and if the at 
automatically merge the ordered images of the at least one sequence into at least one interactive rotatable 360-degree view of the first object, the at least one interactive rotatable 360-degree view comprising at least one of an exterior view of the first object and an interior view of the first object.


Claims 15-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 and 15-18 of U.S. Patent 10,810,778 in view of McIntosh (U.S. Patent Application 2008/0033847 A1). Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,810,778 in view of Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1) and Zhang et al. (U.S. Patent Application Publication 2014/0320537 A1).
For independent claim 15, claims 1 and 9 of U.S. Patent 10,810,778 does not disclose a close-up image associated with a feature of the object. However, these limitations are well-known in the art as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). It would have been obvious to apply the use of close-up images for appropriately zooming on details as features of the associated objects (page 5/par. 44) as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). Claims 1 and 9 of U.S. Patent 10,810,778 otherwise discloses a method of steps corresponding to the functions of the system of claim 15 as shown in the claim chart above. Therefore, claim 15 is not patentably distinct from claims 1 and 9 of U.S. Patent 10,810,778.
For dependent claims 16-26 and 28-30, claims 1-12, 15 and 16 of U.S. Patent 10,810,778 likewise mirror the limitations of claims 16-26 and 28-30 as set forth in the claim chart above. Therefore, claims 16-26 and 28-30 are not patentably distinct from claims 1-12, 15 and 16 of U.S. Patent 10,810,778.

For independent claim 31, claim 17 of U.S. Patent 10,810,778 does not disclose a close-up image is associated with a feature of the object and accessed when a hotspot is selected. However, these limitations are well-known in the art as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). It would have been obvious to apply the use of close-up images for appropriately zooming on details as features of the associated objects that are accessed when a corresponding hotspot is selected (page 5/par. 44) as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). Claim 17 of U.S. Patent 10,810,778 otherwise discloses a method comprising steps identical to the steps of claim 31 as shown in the claim chart above. Therefore, claim 31 is not patentably distinct from claim 17 of U.S. Patent 10,810,778.
For dependent claim 32, claim 18 of U.S. Patent 10,810,778 likewise mirrors the limitations of claim 32. Therefore, claim 32 is not patentably distinct from claim 18 of U.S. Patent 10,810,778.
For independent claim 34, claim 1 of U.S. Patent 10,810,778 does not disclose display a first image of a plurality of images, wherein displaying the first image includes displaying at least one first hotspots visible on the first image, the at least one first 

Claims 15-24 and 26-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 and 14-17 of U.S. Patent 10,853,985 in view of McIntosh (U.S. Patent Application 2008/0033847 A1). Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 6 of U.S. Patent 10,853,985 in view of McIntosh (U.S. Patent Application 2008/0033847 A1) and Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1). Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10,853,985 in view of Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1) and Zhang et al. (U.S. Patent Application Publication 2014/0320537 A1).

The following is a claim comparison of claims 15-32 and 34 of the instant application and claims 1-11 and 14-17 of U.S. Patent 10,853,985.
Application No. 17/098,169
U.S. Patent 10,853,985
15. A system for generating an interactive rotatable 360-degree presentation of an object, the system comprising: an interface configured to: 
obtain data describing the object, the data describing the object including  



obtain the plurality of images of the object; and a processor configured to: 
resize the plurality of images such that the images are sized and/or oriented for the interactive 360-degree presentation;  

arrange the plurality of images into at least one sequence, the at least one sequence including images from a plurality of viewing angles of the object distributed around 360 degrees, wherein arranging the plurality of images into the at least one sequence includes: selecting at least one image from the plurality of images that corresponds to an exterior view of the object for inclusion in a first sequence of the at least one sequence, and selecting at least one image from the plurality of images that corresponds to a close-up image associated with a feature of the object for inclusion in the at least one sequence; and Page 3 of 8Attorney Docket No.: 56752-501C06US 

automatically merge the images of the at least one sequence into at least one interactive rotatable 360-degree view of the object, the at least one interactive rotatable 360 degree view comprising at 

obtain data describing the first object, the data describing the first object including 
obtain, responsive to obtaining the data describing the first object, the plurality of arranged images of the first object; and a processor configured to: 


automatically rearrange the plurality of arranged images into at least one sequence, the at least one sequence including ordered images from a plurality of viewing angles of the first object distributed around 360 degrees, wherein automatically rearranging the plurality of arranged images into the at least one sequence includes: selecting at least one image from the plurality of arranged images that corresponds to an exterior view of the first object for inclusion in a first sequence of the at least one sequence, and selecting at least one image from the plurality of arranged images that corresponds to an interior view of the first object for inclusion in a second sequence of the at least one sequence; and 
automatically merge the ordered images of the at least one sequence into at least one interactive rotatable 360-degree view of the first object, the at least one interactive rotatable 360-degree view comprising at least one of the exterior 
9. The system of claim 1, wherein the processor is further configured to resize the plurality of arranged images to a common size.

1
17
2
18
3
19
4 and 6
20
5
21
7
22
8
23
9
24
10
25. The system of claim 19, wherein the processor is further configured to: add the at least one hotspot to at least one image of the at least one sequence; and determine a position for the at least one hotspot on the at least one image.
4 and 6
26
11
27. The system of claim 15, wherein the plurality of images comprises an exterior image of the object, an interior image of the object, and a close-up image of the object.
1
28
1
29
14
30
15
31. A computer implemented method, comprising: 

obtaining data describing an object, the data describing the object including information about a plurality of images of the object to be obtained and converted into an interactive rotatable 360-degree presentation of the object; 










obtaining the plurality of images of the object; 



arranging the plurality of images into at least one sequence, the at least one sequence including ordered images from a plurality of viewing angles of the object distributed around 360 degrees, wherein the ordered images of the at least one sequence includes an exterior image of the object, an interior image of the object, and a close-up image of the object, wherein the ordered images of the at least one sequence are ordered by a viewing angle of the plurality of viewing angles; and 







automatically merging the ordered images of the at least one sequence into at least one interactive rotatable 360-degree view of the object, the at least one interactive rotatable 360- degree view including at least one of an exterior view of the object and an interior view of the object.

obtaining data describing a first object, the data describing the first object including information about a plurality of arranged images of the first object to be obtained and converted into an interactive rotatable 360-degree presentation of the first object, and additional information about the first object, the additional information about the first object including at least one of a vehicle make, a vehicle 

obtaining, responsive to obtaining the data describing the first object, the plurality of arranged images of the first object; 
automatically rearranging the plurality of arranged images into at least one sequence, the at least one sequence including ordered images from a plurality of viewing angles of the first object distributed around 360 degrees, wherein automatically rearranging the plurality of arranged images into the at least one sequence includes: selecting at least one image from the plurality of arranged images that corresponds to an exterior view of the first object for inclusion in a first sequence of the at least one sequence, and selecting at least one image from the plurality of arranged images that corresponds to an interior view of the first object for inclusion in a second sequence of the at least one sequence; and 
automatically merging the ordered images of the at least one sequence into at least one interactive rotatable 360-degree view of the first object, the at least one interactive rotatable 360-degree view including at least one of the exterior view of the first object and the interior view of the first object.

17
34.  A system for generating an interactive rotatable 360-degree presentation of an object, the system comprising: an interface configured to: 

obtain data describing the object, the data including information about a plurality of 







obtain the plurality of images of the object; and a processor configured to: 

























automatically merge the plurality of images into at least one interactive rotatable 360- degree view of the object, the at least one interactive rotatable 360 degree view comprising at least one of an exterior view of the object and an interior view of the object; 



display a first image of the plurality of images of the interactive rotatable 360-degree presentation, wherein displaying the first image includes displaying at least one first hotspots visible on the first image, the at least one first hotspots enabling Page 7 of 16Attorney Docket No.: 56752-501C06USaccess to a separate media element when selected by a viewer of the interactive rotatable 360-degree presentation of the object; receive an indication of a selection of the first image, the selection including an initial position on the first image; determine, responsive to the receiving, a change in position of the selection from the initial position; determine, based on the change in position, a display angle of the object; and display, based on the display angle, a second image of the plurality of images for the interactive rotatable 360-degree presentation, wherein displaying the second image includes displaying, based on the display angle, at least one second hotspots visible on the second image, the at least one second hotspots enabling access to a separate media element when selected by a viewer of the interactive rotatable 360-degree presentation of the object.

obtain data describing the first object, the data describing the first object including 
obtain, responsive to obtaining the data describing the first object, the plurality of arranged images of the first object; and a processor configured to: 

automatically rearrange the plurality of arranged images into at least one sequence, the at least one sequence including ordered images from a plurality of viewing angles of the first object distributed around 360 degrees, wherein automatically rearranging the plurality of arranged images into the at least one sequence includes: selecting at least one image from the plurality of arranged images that corresponds to an exterior view of the first object for inclusion in a first sequence of the at least one sequence, and selecting at least one image from the plurality of arranged images that corresponds to an interior view of the first object for inclusion in a second sequence of the at least one sequence; and 
automatically merge the ordered images of the at least one sequence into at least one interactive rotatable 360-degree view of the first object, the at least one interactive rotatable 360-degree view comprising at least one of the exterior 



Claims 15-24 and 26-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 and 14-17 of U.S. Patent 10,853,985 in view of McIntosh (U.S. Patent Application 2008/0033847 A1). Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 6 of U.S. Patent 10,853,985 in view of McIntosh (U.S. Patent Application 2008/0033847 A1) and Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1). Claim 
For independent claim 15, claims 1 and 9 of U.S. Patent 10,853,985 does not disclose a close-up image associated with a feature of the object. However, these limitations are well-known in the art as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). It would have been obvious to apply the use of close-up images for appropriately zooming on details as features of the associated objects (page 5/par. 44) as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). Claims 1 and 9 of U.S. Patent 10,853,985 otherwise discloses a method of steps corresponding to the functions of the system of claim 15 as shown in the claim chart above. Therefore, claim 15 is not patentably distinct from claims 1 and 9 of U.S. Patent 10,853,985.
For dependent claims 16-24, 26 and 28-30, claims 1-11, 14 and 15 of U.S. Patent 10,853,985 likewise mirror the limitations of claims 16-24, 26 and 28-30 as set forth in the claim chart above. Therefore, claims 16-24, 26 and 28-30 are not patentably distinct from claims 1-11, 14 and 15 of U.S. Patent 10,853,985.
For claim 25, claims 4 and 6 of U.S. Patent 10,853,985 does not disclose adding at least one hotspot to at least one image; and determining a position for the at least one hotspot on the at least one image. However, these limitations are well-known in the art as disclosed in Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1). It would have been obvious to apply the application of hotspots to an image (page 4/par. 62) where a user clicks on the position of the hotspot trigger in the image for 
For dependent claim 27, claim 1 of U.S. Patent 10,853,985 does not disclose a close-up image. However, these limitations are well-known in the art as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). It would have been obvious to apply the use of close-up images for appropriately zooming on details as features of the associated objects (page 5/par. 44) as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). Therefore, claim 27 is not patentably distinct from claim 1 of U.S. Patent 10,853,985.
For independent claim 31, claim 16 of U.S. Patent 10,853,985 does not disclose a close-up image is associated with a feature of the object and accessed when a hotspot is selected. However, these limitations are well-known in the art as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). It would have been obvious to apply the use of close-up images for appropriately zooming on details as features of the associated objects that are accessed when a corresponding hotspot is selected (page 5/par. 44) as disclosed in McIntosh (U.S. Patent Application 2008/0033847 A1). Claim 16 of U.S. Patent 10,853,985 otherwise discloses a method comprising steps identical to the steps of claim 31 as shown in the claim chart above. Therefore, claim 31 is not patentably distinct from claim 16 of U.S. Patent 10,853,985.
For dependent claim 32, claim 17 of U.S. Patent 10,853,985 likewise mirrors the limitations of claim 32. Therefore, claim 32 is not patentably distinct from claim 17 of U.S. Patent 10,853,985.

However, these limitations are well-known in the art as disclosed in Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1) and Zhang et al. (U.S. Patent Application Publication 2014/0320537 A1). It would have been obvious to apply displaying a first image of a plurality of image, determining a user dragging event for selecting the first image and determining an angle of rotation from the dragging event to replace the first image with a second image of the plurality of images corresponding to the determined angle of rotation for appropriately rotating an object (page 12/par. 226) where each image of the presentation can have a plurality of hot spots such that each hot spot may be selected by a viewer to access a corresponding separate media file so that the first image and the second image corresponding to the determined angle of rotation may present hot spots for selection by the viewer to access a corresponding separate media file (page 4/par. 62, page 11/par. 192-193 and page 12/par. 226) as 

Claim Objections
Claims 15, 16, 27, 33 and 34 are objected to because of the following informalities:

For claim 15, Examiner believes this claim should be amended in the following manner: 
A system for generating an interactive rotatable 360-degree presentation of an object, the system comprising: 
an interface configured to: 
obtain data describing the object, the data describing the object including information about a plurality of images of the object to be obtained and converted into the interactive rotatable 360-degree presentation of the object, and additional information about the object; and 
obtain the plurality of images of the object; 

resize the plurality of images such that the plurality of images are an appropriate size or angle for the interactive rotatable 360-degree presentation;  
arrange the plurality of images into at least one sequence, the at least one sequence including ordered images from a plurality of viewing angles of the object distributed around 360 degrees,
wherein arranging the plurality of images into the at least one sequence includes: 
selecting at least one image from the plurality of images that corresponds to an exterior view of the object for inclusion in a first sequence of the at least one sequence, and 
selecting at least one image from the plurality of images that corresponds to a close-up image associated with a feature of the object for inclusion in the at least one sequence; and Page 3 of 8Attorney Docket No.: 56752-501C06US 
automatically merge the ordered images of the at least one sequence into at least one interactive rotatable 360-degree view of the object, the at least one interactive rotatable 360-degree view comprising at least one of [[an]] the exterior view of the object and an interior view of the object.

For claim 16, the first limitation of this claim has already been incorporated in parent claim 15. Thus, Examiner believes this claim is redundant in view of the amendments to parent claim 15.


The system of claim 15, wherein the plurality of images comprises an exterior image of the object, an interior image of the object, and [[a]] the close-up image of the object.

For claim 33, Examiner believes this claim should be amended in the following manner: 
The computer-implemented method as in claim 31, wherein arranging the plurality of images comprises: selecting at least one image from the plurality of images that corresponds to the exterior view of the object for inclusion in a first sequence of the at least one sequence, and selecting at least one image from the plurality of images that corresponds to [[a]] the close-up image of the object for inclusion in a second sequence of the at least one sequence.

For claim 34, Examiner believes this claim should be amended in the following manner: 
A system for generating an interactive rotatable 360-degree presentation of an object, the system comprising: 
an interface configured to: 
obtain data describing the object, the data including information about a plurality of images of the object to be obtained and converted into the interactive rotatable 360-degree presentation of the object; and 

a processor configured to: 
automatically merge the plurality of images into at least one interactive rotatable 360-degree view of the object, the at least one interactive rotatable 360 degree view comprising at least one of an exterior view of the object and an interior view of the object; 
display a first image of the plurality of images of the interactive rotatable 360-degree presentation, wherein displaying the first image includes displaying at least one first [[hotspots]] hotspot visible on the first image, the at least one first [[hotspots]] hotspot enablingPage 7 of 16Attorney Docket No.: 56752-501C06US access to a first separate media element when selected by a viewer of the interactive rotatable 360-degree presentation of the object; 
receive an indication of a selection of the first image, the selection including an initial position on the first image; 
determine, responsive to the receiving, a change in position of the selection from the initial position; 
determine, based on the change in position, a display angle of the object; and 
display, based on the display angle, a second image of the plurality of images for the interactive rotatable 360-degree presentation, wherein displaying the second image includes displaying, based on the display angle, at least one second [[hotspots]] hotspot visible on the second image, the at least one second [[hotspots]] hotspot enabling access to a second separate media element when selected by [[a]] the viewer of the interactive rotatable 360-degree presentation of the object.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-21 and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthy (U.S. Patent Application Publication 2002/0085219 A1) in view of .

For claim 15, Ramamoorthy discloses a system for generating an interactive rotatable 360-degree presentation of an object (see [02] with the generation of a multi-dimensional image of an object from a series of successive images of an object where the images form a rotatable 360-degree presentation [73-75]), the system comprising: 
an interface configured to (see [60] where the data can be stored on a storage device, [22] describes the various removable media that can store the matrix data, such as a CD-ROM):  
obtain data describing the object, the data describing the object including information about a plurality of images of the object to be obtained and converted into the interactive rotatable 360-degree presentation of the object (see [57-58] for disclosing data for controlling a turn table arrangement to capture a plurality of images as arranged images of an object placed within the turn table for subsequent conversion into the rotatable 360 degree presentation [73-75]),
and additional information about the object (see [189-190] with the internal and external metadata that includes information to explain the image data in a bigger context); 
and obtain the plurality of images of the object (see [60] with the automatic capture of images to copy an object, see the image capture method of [57-58] that describes the capture of the plurality of images as the arranged images by a turn table arrangement in response to obtaining the data for controlling the turn table arrangement in capturing the plurality of images); and 
a processor configured to (see [18] with the image processor): 
resize the plurality of images such that the plurality of images are sized and/or oriented for the interactive 360-degree presentation (see [66] where the images of the object are captured by the camera and then scaled to a smaller size in a consistent manner, see also [232] where a zoom button enables a user to expand the pixels of a selected area of a currently displayed image so that they fit in the same size as the original image); 
arrange the plurality of images into at least one sequence (see [58] with the rearrangement of the captured plurality of images for storage in an organized fashion in a main image matrix), 
the at least one sequence including images from a plurality of viewing angles of the object distributed around 360 degrees (see [73] with the image capturing procedure which captures images at a predetermined angular interval (alpha) across a 360 degree rotation, the images are stored in an ordered fashion in the main image matrix according to [75]),
wherein arranging the plurality of images into the at least one sequence includes: selecting at least one image from the plurality of images that corresponds to an exterior view of the object for inclusion in a first sequence of the at least one sequence (see Ramamoorthy at [75], [226] and Fig. 16 where images corresponding to the exterior view images of an object as a drill are selected to present a sequence of images); and Page 3 of 8Attorney Docket No.: 56752-501C06US 
(see [178] with the viewer system that makes the actual presentation, see also [17] where each image data set is representative of an image of the object as viewed from an associated image capture viewing angle; see [222] with the user input to interact with the 3D space to manipulate the display of the object to perform a simulated rotation), 
the at least one interactive rotatable 360 degree view comprising at least one of an exterior view of the object and an interior view of the object (see [75], [226] and Fig. 16 where a user may perform the simulated rotation to view exterior view images of an object such as a drill; see also [76] where an object may be manipulated by opening a door which would expose an interview view and [157] where a part may be removed which would also expose an interior view).
Examiner finds Ramamoorthy discloses a 360-degree view comprising at least one of an exterior view image of an object and an interior view image of the object.
In any case, these limitations are well-known in the art as disclosed in Hauk.
Hauk similarly discloses a system and method for presenting a sequence of images for desired objects (page 1/par. 5) where the images present a 360 degree view of the desired objects (page 3/par. 28). Hauk explains its 360 degree presentation of an object such as a vehicle may include images of the vehicle’s exterior (page 3/par. 28) and may further include images of the vehicle’s interior (page 3/par. 31). It follows Ramamoorthy may be accordingly modified with the teachings of Hauk to incorporate exterior and interior view images of its object in its interactive rotatable 360-degree view.

Ramamoorthy as modified by Hauk does not disclose a close-up image associated with a feature of an object.
However, these limitations are well-known in the art as disclosed in McIntosh.
McIntosh similarly discloses a system and method for capturing images for a 360-degree presentation (page 4/par. 32-33). McIntosh discloses its presentation may include hot spots attached to various objects within the presentation may be selected to present close-up images for zooming on details as features of the associated objects (page 5/par. 44). As Ramamoorthy at [226 and 231-232] and Fig. 16 discloses images corresponding to the exterior view images of an object as a drill are selected to present a sequence of images and explains the images in the sequence may be zoomed, it follows Ramamoorthy and Hauk may be accordingly modified with the teachings of 
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Ramamoorthy and Hauk with the teachings of McIntosh. McIntosh is analogous art in dealing with a system and method for capturing images for a 360-degree presentation (page 4/par. 32-33). McIntosh discloses its use of a close-up image is advantageous in enabling a user to appropriately examine fine details of an object (page 5/par. 44). Consequently, a PHOSITA would incorporate the teachings of McIntosh into Ramamoorthy and Hauk for enabling a user to appropriately examine fine details of an object. Therefore, claim 15 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 16, depending on claim 15, Ramamoorthy as modified by Hauk and McIntosh discloses wherein arranging the plurality of images comprises: selecting at least one image from the plurality of images that corresponds to the exterior view of the object for inclusion in a first sequence of the at least one sequence, or selecting at least one image from the plurality of images that corresponds to the interior view of the object for inclusion in a second sequence of the at least one sequence (see Ramamoorthy at [75], [226] and Fig. 16 where images corresponding to the exterior view images of an object as a drill are selected to present a sequence of images).

For claim 17, depending on claim 16, Ramamoorthy as modified by Hauk and McIntosh discloses wherein arranging the plurality of images comprises rearranging the (see Ramamoorthy at [75], [226] and Fig. 16 where images corresponding to the exterior view images of an object as a drill are rearranged by user input to present a sequence of images).

For claim 18, depending on claim 15, Ramamoorthy as modified by Hauk and McIntosh discloses wherein the processor is further configured to display the at least one interactive rotatable 360-degree view (see Ramamoorthy at [178] with the viewer system that makes the actual presentation, see also [17] where each image data set is representative of an image of the object as viewed from an associated image capture viewing angle; see Ramamoorthy at [222] with the user input to interact with the 3D space to manipulate the display of the object to perform a simulated rotation).

For claim 19, depending on claim 15, Ramamoorthy as modified by Hauk and McIntosh discloses wherein the processor is further configured to: receive a user input selecting at least one hotspot, the at least one hotspot enabling access to a separate media element when selected by a viewer of the interactive rotatable 360-degree presentation of the object (see Ramamoorthy at [62] with composer which can add hotspots to an image, and where the hotspot information can be generated automatically by inserting a colored material on the object that acts as a trigger; see Ramamoorthy at [62] where the presence of a colored material on the object will determine if a hotspot is to be automatically added with the automatic addition of hotspot information which is embedded in an image; see Ramamoorthy at [62] where the hotspots can be embedded to trigger a presentation of metadata or web link connection, see [193] where if a hotspot is selected during presentation then a control action is initiated and could result in display of any external or internal metadata such as audio, video, graphics); and display, in response to the user input, the separate media element (see Ramamoorthy at [62] where the hotspots can be embedded to trigger a presentation of metadata or web link connection, see Ramamoorthy at [193] where if a hotspot is selected during presentation then a control action is initiated and could result in display of any external or internal metadata such as audio, video, graphics).

For claim 20, depending on claim 15, Ramamoorthy as modified by Hauk and McIntosh discloses wherein the interface is further configured to extract at least one of the plurality of images from a video file (Hauk similarly discloses a system and method for presenting a sequence of images for desired objects (page 1/par. 5); Hauk discloses a camera for capturing a live video feed where snapshot images may be extracted from the video feed to present its 360 degree view of desired objects within a user interface (page 2/par. 25-26 and pages 4-5/par. 44) where the video may be arranged as video files (page 7/par. 62); and it follows Ramamoorthy may be accordingly modified with the teachings of Hauk to extract images from captured video file to appropriately acquire its plurality of images for presentation of its object in its interactive rotatable 360-degree view).

For claim 21, depending on claim 19, Ramamoorthy as modified by Hauk and McIntosh discloses wherein the separate media element comprises any of text, an (see Ramamoorthy at [193] with the hotspot being linked to the presentation of audio files, video files, graphic files, or text files).

For claim 23, depending on claim 15, Ramamoorthy as modified by Hauk and McIntosh discloses wherein the processor is further configured to resize the plurality of images to a common size (see Ramamoorthy at [66] where the images of the object are captured by the camera and then scaled to a smaller size in a consistent manner, see also Ramamoorthy at [232] where a zoom button enables a user to expand the pixels of a selected area of a currently displayed image so that they fit in the same size as the original image).

For claim 24, depending on claim 15, Ramamoorthy as modified by Hauk and McIntosh discloses wherein the interactive rotatable 360-degree presentation comprises the interior view of the object and the exterior view of the object (see Ramamoorthy at [75], [226] and Fig. 16 where a user may perform the simulated rotation to view exterior view images of an object such as a drill; see also Ramamoorthy at [76] where an object may be manipulated by opening a door which would expose an interview view and [157] where a part may be removed which would also expose an interior view; Hauk similarly discloses a system and method for presenting a sequence of images for desired objects (page 1/par. 5) where the images present a 360 degree view of the desired objects (page 3/par. 28); Hauk explains its 360 degree presentation of an object such as a vehicle may include images of the vehicle’s exterior (page 3/par. 28) and may further include images of the vehicle’s interior (page 3/par. 31) and it follows Ramamoorthy may be accordingly modified with the teachings of Hauk to incorporate exterior and interior view images of its object in its interactive rotatable 360-degree view).

For claim 25, depending on claim 19, Ramamoorthy as modified by Hauk and McIntosh discloses wherein the processor is further configured to: add the at least one hotspot to at least one image of the at least one sequence (see Ramamoorthy at [62] with composer which can add hotspots to an image, and where the hotspot information can be generated automatically by inserting a colored material on the object that acts as a trigger; see Ramamoorthy at [62] where the presence of a colored material on the object will determine if a hotspot is to be automatically added with the automatic addition of hotspot information which is embedded in an image; see Ramamoorthy at [62] where the hotspots can be embedded to trigger a presentation of metadata or web link connection, see [193] where if a hotspot is selected during presentation then a control action is initiated and could result in display of any external or internal metadata such as audio, video, graphics); and determine a position for the at least one hotspot on the at least one image of the at least one sequence (see Ramamoorthy at [62] with the composer which can add hotspots to an image, and where the hotspot information can be generated based on a preplaced colored material on the object that acts as a trigger which corresponds to the object and see Ramamoorthy at [193] where a user clicks on the position of the hotspot trigger in the image for activating media elements associated with the hotspot).

(see Ramamoorthy at [196-211] with the numbering system for images which specifies the order for arrangement).

For claim 27, depending on claim 15, Ramamoorthy as modified by Hauk and McIntosh discloses wherein the plurality of images comprises an exterior image of the object, an interior image of the object, and a close-up image of the object (see Ramamoorthy at [75], [226] and Fig. 16 where a user may perform the simulated rotation to view exterior view images of an object such as a drill; see also Ramamoorthy at [76] where an object may be manipulated by opening a door which would expose an interview view and [157] where a part may be removed which would also expose an interior view; Hauk similarly discloses a system and method for presenting a sequence of images for desired objects (page 1/par. 5) where the images present a 360 degree view of the desired objects (page 3/par. 28); Hauk explains its 360 degree presentation of an object such as a vehicle may include images of the vehicle’s exterior (page 3/par. 28) and may further include images of the vehicle’s interior (page 3/par. 31) and it follows Ramamoorthy may be accordingly modified with the teachings of Hauk to incorporate exterior and interior view images of its object in its interactive rotatable 360-degree view; McIntosh similarly discloses a system and method for capturing images for a 360-degree presentation (page 4/par. 32-33) and discloses its presentation may include hot spots attached to various objects within the presentation may be selected to present close-up images for zooming on details as features of the associated objects (page 5/par. 44); and it follows Ramamoorthy and Hauk may be accordingly modified with the teachings of McIntosh to implement a close-up image of its object).


For claim 28, depending on claim 15, Ramamoorthy as modified by Hauk and McIntosh discloses wherein the additional information about the object includes at least one of a vehicle make, a vehicle model, a vehicle identification number, or a vehicle body style (Hauk explains its desired objects for presentation may be imaged vehicles where the additional information for the imaged vehicles may take the form of metadata such as VIN number, vehicle make, vehicle model and/or vehicle type (page 6/par. 59); and it follows Ramamoorthy may be accordingly modified with the teachings of Hauk to accommodate the presentation of imaged vehicles with corresponding additional information of VIN number, vehicle make, vehicle model and/or vehicle type to assist a user in making an informed purchase).

For claim 29, depending on claim 15, Ramamoorthy as modified by Hauk and McIntosh discloses wherein the at least one sequence including the images from the plurality of viewing angles of the object are substantially evenly distributed around 360 degrees (see Ramamoorthy at [73] with the image capturing procedure which captures images at a predetermined angular interval (alpha) across a 360 degree rotation, the images are stored in an ordered fashion in a main image matrix according to [75])).

(Hauk similarly discloses a system and method for presenting a sequence of images for desired objects (page 1/par. 5) where the images present a 360 degree view of the desired objects (page 3/par. 28); Hauk explains its 360 degree presentation of an object such as a vehicle may include images of the vehicle’s exterior (page 3/par. 28) and may further include images of the vehicle’s interior (page 3/par. 31); Hauk further discloses its images may be panoramic images (page 2/par. 26 and page 5/par. 45); and it follows Ramamoorthy may be accordingly modified with the teachings of Hauk to incorporate exterior and interior view images of its object in its interactive rotatable 360-degree view).

For claim 31, Ramamoorthy as modified by Hauk and McIntosh discloses a computer implemented method, comprising (see Ramamoorthy at [02] the generation of a multi-dimensional image of an object from a series of successive images of an object): 
obtaining data describing an object, the data describing the object including information about a plurality of images of the object to be obtained and converted into an interactive rotatable 360-degree presentation of the object (see Ramamoorthy at [57-58] for disclosing data for controlling a turn table arrangement to capture a plurality of images as arranged images of an object placed within the turn table for subsequent conversion into the rotatable 360 degree presentation [73-75]);
(see Ramamoorthy at [60] with the automatic capture of images to copy an object, see the image capture method of [57-58] that describes the capture of the plurality of images as the arranged images by a turn table arrangement in response to obtaining the data for controlling the turn table arrangement in capturing the plurality of images); 
arranging the plurality of images into at least one sequence (see Ramamoorthy at [58] with the rearrangement of the captured plurality of images for storage in an organized fashion in a main image matrix), 
the at least one sequence including ordered images from a plurality of viewing angles of the object distributed around 360 degrees (see Ramamoorthy at [73] with the image capturing procedure which captures images at a predetermined angular interval (alpha) across a 360 degree rotation, the images are stored in an ordered fashion in a main image matrix for viewing from ordered viewing angles according to [75]),
wherein the ordered images of the at least one sequence includes an exterior image of the object, an interior image of the object, and a close-up image of the object (see Ramamoorthy at [75], [226] and Fig. 16 where a user may perform the simulated rotation to view exterior view images of an object such as a drill; see also Ramamoorthy at [76] where an object may be manipulated by opening a door which would expose an interview view and [157] where a part may be removed which would also expose an interior view; Hauk similarly discloses a system and method for presenting a sequence of images for desired objects (page 1/par. 5) where the images present a 360 degree view of the desired objects (page 3/par. 28); Hauk explains its 360 degree presentation of an object such as a vehicle may include images of the vehicle’s exterior (page 3/par. 28) and may further include images of the vehicle’s interior (page 3/par. 31) and it follows Ramamoorthy may be accordingly modified with the teachings of Hauk to incorporate exterior and interior view images of its object in its interactive rotatable 360-degree view; McIntosh similarly discloses a system and method for capturing images for a 360-degree presentation (page 4/par. 32-33) and discloses its presentation may include hot spots attached to various objects within the presentation may be selected to present close-up images for zooming on details as features of the associated objects (page 5/par. 44); and it follows Ramamoorthy and Hauk may be accordingly modified with the teachings of McIntosh to implement a close-up image of its object),
wherein the ordered images of the at least one sequence are ordered by a viewing angle of the plurality of viewing angles (see Ramamoorthy at [73] with the image capturing procedure which captures images at a predetermined angular interval (alpha) across a 360 degree rotation, the images are stored in an ordered fashion in the main image matrix for viewing from ordered viewing angles according to [75]),
wherein the close-up image is associated with a feature of the object and accessed when a hotspot is selected by a view of the interactive rotatable 360-degree presentation of the object (see Ramamoorthy at [62 and 192-193] for disclosing its presentation can have a plurality of hot spots such that each hot spot may be selected by a viewer to access a corresponding separate media file; McIntosh similarly discloses a system and method for capturing images for a 360-degree presentation (page 4/par. 32-33) and discloses its presentation may include hot spots attached to various objects within the presentation may be selected to present close-up images for zooming on details as features of the associated objects (page 5/par. 44); and it follows Ramamoorthy and Hauk may be accordingly modified with the teachings of McIntosh to implement a close-up image for access when selecting its hotspots of its presentation); and 
automatically merging the ordered images of the at least one sequence into at least one interactive rotatable 360-degree view of the object (see Ramamoorthy at [178] with the viewer system that makes the actual presentation, see also [17] where each image data set is representative of an image of the object as viewed from an associated image capture viewing angle; [222] see the user input to interact with the 3D space to manipulate the display of the object to perform a simulated rotation), the at least one interactive rotatable 360-degree view including at least one of an exterior view of the object and an interior view of the object (see Ramamoorthy at [75], [226] and Fig. 16 where a user may perform the simulated rotation to view exterior view images of an object such as a drill; see also [76] where an object may be manipulated by opening a door which would expose an interview view and [157] where a part may be removed which would also expose an interior view; Hauk similarly discloses a system and method for presenting a sequence of images for desired objects (page 1/par. 5) where the images present a 360 degree view of the desired objects (page 3/par. 28); Hauk explains its 360 degree presentation of an object such as a vehicle may include images of the vehicle’s exterior (page 3/par. 28) and may further include images of the vehicle’s interior (page 3/par. 31) and it follows Ramamoorthy may be accordingly modified with the teachings of Hauk to incorporate exterior and interior view images of its object in its interactive rotatable 360-degree view).

(see Ramamoorthy at [178] with the viewer system that makes the actual presentation, see also [17] where each image data set is representative of an image of the object as viewed from an associated image capture viewing angle; see Ramamoorthy at [222] with the user input to interact with the 3D space by a user interface to manipulate the display of the object to perform a simulated rotation).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthy in view of Hauk and McIntosh further in view of Masera et al. (U.S. Patent Application Publication 2003/0103065 A1, hereinafter “Masera”).

For claim 22, depending on claim 15, Ramamoorthy as modified by Hauk and McIntosh does not disclose information about a plurality of images comprises an image uniform resource locator.
However, these limitations are well-known in the art as disclosed in Masera.
Masera similarly discloses a system and method to facilitate user interaction with displayed images (page 1/par. 1). Masera explains it is known for information of a plurality of images to comprise a uniform resource locator address to facilitate retrieval of the plurality of images over a network from a remote database (page 2/par. 23). It follows Ramamoorthy, Hauk and McIntosh may be accordingly modified with the teachings of Masera to facilitate the retrieval of its plurality of arranged images from 
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Ramamoorthy, Hauk and McIntosh with the teachings of Masera. Masera is analogous art in dealing with a system and method to facilitate user interaction with displayed images (page 1/par. 1). Masera discloses its use of uniform resource locator address is advantageous in facilitating appropriate retrieval of digital images across a network from a digital database of images stored within a remote server (page 2/par. 23). Consequently, a PHOSITA would incorporate the teachings of Masera into Ramamoorthy, Hauk and McIntosh for facilitating appropriate retrieval of digital images across a network from a digital database of images stored within a remote server. Therefore, claim 22 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthy in view of Hauk further in view of Zhang et al. (U.S. Patent Application Publication 2014/0320537 A1).

For claim 34, Ramamoorthy as modified by Hauk discloses a system for generating an interactive rotatable 360-degree presentation of an object (see Ramamoorthy at [02] with the generation of a multi-dimensional image of an object from a series of successive images of an object where the images form a rotatable 360-degree presentation [73-75]), the system comprising: 
(see Ramamoorthy at [60] where the data can be stored on a storage device, [22] describes the various removable media that can store the matrix data, such as a CD-ROM):  
obtain data describing the object, the data including information about a plurality of images of the object to be obtained and converted into the interactive rotatable 360-degree presentation of the object (see Ramamoorthy at [57-58] for disclosing data for controlling a turn table arrangement to capture a plurality of images as arranged images of an object placed within the turn table for subsequent conversion into the rotatable 360 degree presentation [73-75]);
and obtain the plurality of images of the object (see Ramamoorthy at [60] with the automatic capture of images to copy an object, see the image capture method of [57-58] that describes the capture of the plurality of images as the arranged images by a turn table arrangement in response to obtaining the data for controlling the turn table arrangement in capturing the plurality of images); 
and a processor configured to (see Ramamoorthy at [18] with the image processor): 
automatically merge the plurality of images into at least one interactive rotatable 360-degree view of the object (see Ramamoorthy at [178] with the viewer system that makes the actual presentation, see also [17] where each image data set is representative of an image of the object as viewed from an associated image capture viewing angle; see [222] with the user input to interact with the 3D space to manipulate the display of the object to perform a simulated rotation), 
(see Ramamoorthy at [75], [226] and Fig. 16 where a user may perform the simulated rotation to view exterior view images of an object such as a drill; see also [76] where an object may be manipulated by opening a door which would expose an interview view and [157] where a part may be removed which would also expose an interior view; Hauk similarly discloses a system and method for presenting a sequence of images for desired objects (page 1/par. 5) where the images present a 360 degree view of the desired objects (page 3/par. 28); Hauk explains its 360 degree presentation of an object such as a vehicle may include images of the vehicle’s exterior (page 3/par. 28) and may further include images of the vehicle’s interior (page 3/par. 31); and it follows Ramamoorthy may be accordingly modified with the teachings of Hauk to incorporate exterior and interior view images of its object in its interactive rotatable 360-degree view); 
display a first image of the plurality of images of the interactive rotatable 360-degree presentation (see Ramamoorthy at [226] for disclosing the display of a first image of the plurality of images for its interactive 360-degree presentation),
where displaying the first image includes displaying at least one first hotspots visible on the first image, the at least one first hotspots enabling access to a separate media element when selected by a viewer of the interactive rotatable 360-degree presentation of the object (see Ramamoorthy at [62 and 192-193] for disclosing each image of the presentation can have a plurality of hot spots such that each hot spot may be selected by a viewer to access a corresponding separate media file);
(see Ramamoorthy at [226] for disclosing the determination of user input such as a user operating a mouse to select the first image by dragging); 
determine, based on the selection of the first image, a display angle of the object (see Ramamoorthy at [226] for disclosing the determination of an angle of rotation from the drag event as a display angle for displaying its object at the angle of rotation); and
display, based on the display angle, a second image of the plurality of images for the interactive rotatable 360-degree presentation (see Ramamoorthy at [226] for disclosing the first image is replaced with a second image of the plurality of images corresponding to the determined angle of rotation for rotating its object for display in displaying its interactive 360-degree presentation),
wherein displaying the second image includes displaying, based on the display angle, at least one second hotspots visible on the second image, the at least one second hotspots enabling access to a separate media element when selected by a viewer of the interactive rotatable 360-degree presentation of the object (see Ramamoorthy at [62, 192-193 and 226] for disclosing each image of the presentation can have a plurality of hot spots such that each hot spot may be selected by a viewer to access a corresponding separate media file so that the second image corresponding to the determined angle of rotation may present hot spots for selection by the viewer to access a corresponding separate media file).
Ramamoorthy as modified by Hauk does not specifically disclose receiving a selection of an object including an initial position on an object, determining, responsive 
However, these limitations are well-known in the art as disclosed in Zhang.
Zhang similarly discloses a system and method for controlling an interactive 360-degree presentation of an object such as an electronic map (page 1/par. 2-4). Zhang discloses the detection of a screen dragging as a dragging event to be performed on the electronic map (page 3/par. 40). Zhang discloses a drag distance as a change in position from an initial position from clicking on the electronic map is determined from the screen dragging to calculate a rotation angle for rotating a viewing angle of the electronic map for display (page 3/par. 40). It follows Ramamoorthy and Hauk may be accordingly modified with the teachings of Zhang to determine a drag distance as a change in position for its drag event for calculating its angle of rotation for rotating its object.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Ramamoorthy and Hauk with the teachings of Zhang. Zhang is analogous art in dealing with a system and method for controlling an interactive 360-degree presentation of an object such as an electronic map (page 1/par. 2-4). Zhang discloses its determination of a drag distance of a dragging event is advantageous in appropriately calculating a rotation angle and viewing angle for rotating an object for display (page 3/par. 40). Consequently, a PHOSITA would incorporate the teachings of Zhang into Ramamoorthy and Hauk for appropriately calculating a rotation angle and viewing angle for rotating an object for display. Therefore, claim 34 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES TSENG/           Primary Examiner, Art Unit 2613